In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County (Saitta, J.), dated July 9, 2013, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
On its motion for summary judgment dismissing the complaint, the defendant established its prima facie entitlement to judgment as a matter of law by demonstrating that it did not have constructive notice of the existence of the black plastic on which the plaintiff allegedly slipped and fell as she was descending a staircase in its building (see Nesterenko v Starrett City Assoc., L.P., 111 AD3d 806 [2013]; Rui-Jiao Liu v City of White Plains, 95 AD3d 1192 [2012]; Muniz v New York City Hous. Auth., 38 AD3d 628 [2007]; see also Gordon v American Museum of Natural History, 67 NY2d 836 [1986]). However, the Supreme Court properly concluded that, in opposition, the plaintiff raised a triable issue of fact as to whether the defendant had constructive notice of the alleged dangerous condition.
Thus, the Supreme Court properly denied the defendant’s motion for summary judgment dismissing the complaint.
Skelos, J.E, Balkin, Hall and Maltese, JJ., concur.